Citation Nr: 1644838	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to awarded but unpaid benefits due to the Veteran at the time of his death. 


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  He died in November 2009.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 decision of the Pension Management Center (PMC) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  Jurisdiction over the case was subsequently transferred to the VA Regional Office (RO) in Jackson, Mississippi. That office issued a Statement of the Case (SOC) in April 2013, and subsequently forwarded the appeal to the Board.

In July 2016, the appellant and her son testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  

At the July 2016 hearing, the appellant indicated a desire to file a claim for death pension, burial benefits, and DIC based on cause of the Veteran's death.  These claims are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include informing the appellant and her representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2015) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (2015) (describing the manner and methods in which a claim can be initiated and filed); 38 C.F.R. § 19.9(b) (2015) (continuing to provide for Board referral of unadjudicated claims).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The appellant contends that full payment has not been received for awarded but unpaid benefits due to the Veteran at the time of his death.  Specifically, the appellant reports that a payment in the amount of $990 due to the Veteran for November 2009, the month of his death, was returned.  The appellant contends that this payment was never received.  The appellant also contends that the Veteran was to receive a higher amount, $1,532, for the month of his death and that additional monies in the Veteran's account were withdrawn without permission by VA.

In Bonny v. Principi, 16 Vet. App. 504 (2002), the United States Court of Appeals for Veterans Affairs held that section 38 U.S.C.A. § 5121 (a) provides for two types of payments - periodic monetary benefits to which an individual is entitled at death under existing ratings or decisions, which for the sake of clarity, the Court referred to as "benefits awarded but unpaid," and periodic monetary benefits based on evidence in the file at the date of an entitled individual's death and due and unpaid for a period not to exceed two years, which for the sake of clarity, the Court referred to as "accrued benefits." Id. at 507.  The Bonny Court stated that the important distinction between the two types of periodic monetary benefits, i.e., between "benefits awarded but unpaid" and "accrued benefits," was that one type of benefits is due to be paid to the veteran at his or her death and one type was not.  As to the former, as is alleged here, when the benefits have been awarded but not paid pre-death, an eligible survivor is to receive the entire amount of the award.  The right to receive the entire amount of periodic monetary benefits that were awarded to the eligible individual shifts to the eligible survivor when payment of the award was not made before the eligible individual died.

In this case, the appellant contends that some of the Veteran's benefits were awarded but unpaid. 

The record indicates that the Veteran was awarded non-service-connected pension benefits and special monthly pension in a December 2008 rating decision.  An August 2009 letter to the Veteran indicated that the Veteran was awarded the amounts of $1,842 as of November 1, 2008, $1,949 as of December 1, 2008, $990 as of February 1, 2009, and $1,532 as of November 1, 2009.  A payment history dated in April 2014 indicated that the Veteran was issued a retroactive payment of $12,670 on September 4, 2009, and a regular payment of $990 on October 1, 2009.  A regular payment of $990 was issued on October 30, 2009, but was returned as undeliverable, bad address, and cancelled on November 2, 2009.  A retroactive payment was then issued on November 19, 2009 in the amount of $990 and a regular payment of $1,532 to be issued December 1, 2009 was cancelled due to the Veteran's death on November 14, 2009.  

In July 2010, the appellant's claim for death pension, accrued benefits, and dependent's indemnity compensation (DIC) was denied.  The appellant filed a notice of disagreement with respect to the accrued benefits claim in August 2010, alleging that the full amount due to the Veteran had not been paid.  The RO issued a statement of the case dated in April 2013 and the appellant filed a substantive appeal in June 2013.  Correspondence between the appellant and VA included a June and August 2011 letters from VA indicating that the last check owed to the Veteran was issued November 19, 2009 and that the appellant was not owed additional funds.  Later letters dated in December 2015, however, indicated that that the appellant, as the surviving spouse, was entitled to the benefit owed to the Veteran for the month of his death and that VA would soon issue a check for $990.  Additional correspondence indicated that the amount owed to the appellant for that month would be $1,532.  Finally, in October 2016, VA sent a letter to the appellant indicating that the amount owed to the Veteran for the month of November 2009 was $990 and not $1,532, and that the check had already been issued in November 2009.  As such, nothing further was owed.

Based on the foregoing, as there appeared to be some confusion as to what benefits were owing and what had been paid, the Board finds that the appellant should be afforded a thorough accounting of the benefits owed and paid to the Veteran in connection with the award of non-service-connected pension and special monthly pension benefits.  The evidence, including the bank statements and other evidence submitted by the appellant, should be examined in connection with the analysis.  Upon completion, a clear and complete memorandum detailing the findings should be forwarded to the appellant.  If warranted, additional benefits awarded but unpaid, should be forwarded to the appellant as surviving spouse.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a thorough accounting of the benefits owed and paid to the Veteran in connection with the award of pension benefits.  The evidence, including the bank statements and other evidence submitted by the appellant, should be examined in connection with the analysis.  The appellant should be afforded additional opportunity to submit relevant evidence.  Upon completion, a memorandum detailing the findings should be associated with the file.  If warranted, additional benefits awarded but unpaid, should be forwarded to the appellant as surviving spouse.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the appellant a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




